EXHIBIT 10.1


SEPARATION AND TRANSITION SERVICES AGREEMENT
 
 
THIS SEPARATION AND TRANSITION SERVICES AGREEMENT (the “Separation and
Transition Agreement” or this “Agreement”) is dated as of September 10, 2010, by
and between AuthenTec, Inc. (the “Company”) and F. Scott Moody (“Executive”).


WHEREAS, Executive is currently employed by the Company in the position of Chief
Executive officer, pursuant to that certain Executive Employment Agreement
between Executive and the Company, dated as of June 7, 2007, and amended
effective January 1, 2009 (the “Employment Agreement”) (capitalized terms not
defined herein and relating to the Employment Agreement shall have the meaning
assigned in the Employment Agreement); and


WHEREAS, the Company and Executive have mutually agreed that this Separation and
Transition Agreement shall set forth all the terms and conditions of the end of
Executive’s employment relationship, without setting precedent; and


WHEREAS, in order to facilitate an effective and efficient leadership
transition, the Company desires to retain certain consulting services of
Executive, and Executive desires to provide such consulting services to the
Company, in accordance with the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the foregoing and the following agreements,
covenants, terms and conditions, the parties agree as follows:


1.           Separation.  Executive’s employment with the Company and all of its
subsidiaries and affiliates will end on September 10, 2010 (the “Date of
Separation”).  Executive’s separation shall be “Without Cause” as defined in
Section 2(b)(iii)(C) of the Employment Agreement.


Pursuant to and in accordance with the policies and the agreements referenced
below, the Company shall pay or provide to Executive the following amounts or
benefits:


A.           Accrued Obligations. The Company will pay to Executive on the next
regularly scheduled payroll date on or after the Date of Separation, the Accrued
Obligations, including: (i) his Base Compensation through the Date of
Separation, and (ii) any accrued vacation pay and expense reimbursements to the
extent not theretofore paid.


B.           Pro-rata Bonus.  The Company will pay to Executive the sum of
$111,430, representing a pro-rata payment of Executive’s Target Bonus
Opportunity pursuant to the Employment Agreement, based on the number of full
months in the fiscal year during which Executive was employed before the Date of
Separation.  This payment shall be made in a single lump sum on the first day of
the seventh month following the Date of Separation (i.e., April 1, 2011), and no
interest shall accrue between the Date of Separation and the date of payment.


C.           Outstanding Equity Awards.


(i)           Stock Options.  All of Executive’s outstanding stock options that
would have become vested and exercisable within 18 months following the Date of
Separation had Executive’s employment not terminated shall become vested and
exercisable as of the Date of Separation.  All of Executive’s vested stock
options shall remain outstanding and exercisable during the period Executive
continues to serve on the Board of Directors of the Company, and for a period of
12 months following his termination of service from the board, or until the
earlier expiration of the original term of the award.


 
 

--------------------------------------------------------------------------------

 
 
(ii)           Restricted Stock Units.  Executive’s 37,500 restricted stock
units granted under the Company’s 2007 Incentive Plan on April 1, 2009 shall
remain outstanding and shall vest on March 1, 2011, based on the Company’s level
of achievement of performance targets relating to revenue and net income, as set
forth in the original award agreement.


D.           Service on Board of Directors.  Following the end of his
employment, Executive shall continue to serve on the Company’s Board of
Directors for the current term for which he was elected, to hold office until
the Company’s 2011 Annual Meeting of Stockholders.  During such time, Executive
shall receive regular cash and equity compensation payable to the Company’s
non-employee directors.  Nothing in this agreement precludes Executive from
being renominated to stand for reelection to the Company’s Board of Directors.


2.           Consideration for Restrictive Covenants and Release.  Provided that
(i) Executive continues to comply with 2(c)(iii) of the Employment Agreement and
in consideration of Executive’s compliance with Section 3 of this Agreement, and
(ii) Executive does not revoke the Release included in Section 5 of this
Agreement (the “Release”), the Company shall provide the following consideration
to Executive:


A.           Severance Payments.  Pursuant to Section 2(b)(ii)(C)(II) of the
Employment Agreement, the Company agrees to pay to Executive the amount of
$706,568, subject to required withholding deductions (the “Severance Payment”).
This payment shall be made in a single lump sum payable on the first day of the
seventh month following the Date of Separation, and no interest shall accrue
between the Date of Separation and the date of payment.


B.           Welfare Benefits.  For a period of 18 months after the Date of
Separation (the “Welfare Benefits Continuation Period”), the Company shall
continue benefits to Executive and/or Executive’s eligible dependents any group
health benefits to which Executive and/or such dependents would otherwise be
entitled to continue under COBRA, or benefits substantially equivalent to those
group health benefits that would have been provided if Executive’s employment
had not been terminated or, if more favorable to Executive, as in effect
generally at any time during the Welfare Benefits Continuation Period with
respect to Peer Executives and their families (“Welfare Benefits”), provided,
however, that if (i) Executive becomes re-employed with another employer and is
eligible to receive medical or other welfare benefits under another employer
provided plan, the Welfare Benefits described herein shall be secondary to those
provided under such other plan during such applicable period of eligibility;
(ii) the Welfare Benefits Continuation Period shall run concurrently with any
period for which Executive is eligible to elect health coverage under COBRA;
(iii) during the Welfare Benefits Continuation Period, the benefits provided in
any one calendar year shall not affect the amount of benefits to be provided in
any other calendar year (other than the effect of any overall coverage benefits
under the applicable plans); (iv) the reimbursement of an eligible taxable
expense shall be made no later than December 31 of the year following the year
in which the expense was incurred; and (v) Executive’s rights pursuant to this
Section shall not be subject to liquidation or exchange for another benefit.


C.           Insurance and Other Benefits.


(i)           Life Insurance.  The Company shall use its best efforts to assign
to Executive any insurance policies on the life of Executive, and will pay to
Executive the cost of premiums for such insurance policies for a period of 18
months after the Date of Separation.  Notwithstanding the foregoing, any
premiums on life insurance that would otherwise be payable during the six-month
period immediately following the Date of Separation will be accumulated through
and paid to Executive on the first day of the seventh month following the Date
of Separation.


 
2

--------------------------------------------------------------------------------

 
 
(ii)           Legal and Advisory Fees.  The Company shall continue to reimburse
Executive for professional legal and financial advisory fees and costs incurred
by Executive on an annual basis for a period of 18 months after the Date of
Separation as follows:  up to $7,500 for fees and costs incurred in calendar
year 2010 (including fees and costs incurred prior to the Date of Separation),
(ii) up to $7,500 for fees and costs incurred in calendar year 2011, and (iii)
up to $1,250 for fees and costs incurred between January 1, 2012 and March 10,
2012. Notwithstanding the foregoing, any such reimbursements that would
otherwise be payable during the six-month period immediately following the Date
of Separation will be accumulated through and paid to Executive on the first day
of the seventh month following the Date of Separation.


(iii)           Car Allowance.  The Company shall pay to Executive in cash a car
allowance equal to $600 per month for 18 months after the Date of Separation.


3.           Restrictive Covenants.  Section 2(c)(iii) of the Employment
Agreement contains restrictive covenants which specifically survive the Date of
Separation and are incorporated by reference herein.


4.           Adequate Consideration.  Executive acknowledges and agrees that the
payments and benefits referred to in Section 2 of this Agreement, the Company’s
agreement to resolve any and all issues and disagreements between the parties
with respect to Executive’s employment and separation, and the other promises
and agreements made by the Company in this Agreement constitute adequate and
ample consideration to which Executive would not otherwise be entitled but for
Executive’s compliance with the restrictive covenants set forth in Section 2(c)
of the Employment Agreement and Executive’s execution of the Release for the
obligations imposed upon Executive by virtue of this Agreement and for the
rights and claims Executive is waiving under the Release.  Executive
acknowledges that the Company has no further obligation to Executive, including
paying any additional amounts of money, other than as set forth in this
Agreement.


5.           Release.
 
A.           General Release.  In consideration of the Company’s payments,
promises and covenants as recited in this Agreement, with respect to which this
Release is an integral part, Executive, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Company and its parent corporations, subsidiaries,
and affiliates and their respective officers, directors, stockholders, trustees,
employees, agents, estates, successors, assigns and attorneys (the “Released
Parties”), from any and all claims, actions, causes of action, sums of money
due, suits, debts, liens, covenants, contracts, obligations, costs, expenses,
damages, judgments, agreements, promises, demands, claims for attorney’s fees
and costs, or liabilities whatsoever, in law or in equity, which Executive ever
had or now has against the Released Parties, whether or not arising by reason of
or in any way connected with any employment relationship which existed between
the Company or any of its parents, subsidiaries, affiliates, or predecessors,
and Executive.  It is understood and agreed that this Release is intended to
include, without limitation, all actions, causes of action, claims or demands
for any damage, loss or injury arising from the aforesaid employment
relationship, or the termination of that relationship, that Executive has, had
or purports to have, from the beginning of time to the date of this Release,
whether known or unknown, that now exists related to the aforesaid employment
relationship including but not limited to claims for employment discrimination
under federal or state law, except as provided in Paragraph 2; claims arising
under Title VII of the Civil Rights Act, 42 U.S.C. § 2002(e), et seq. or the
Americans With Disabilities Act, 42 U.S.C. § 12101 et seq.; claims for statutory
or common law wrongful discharge, including any claims arising under the Fair
Labor Standards Act, 29 U.S.C. § 201 et seq.; claims for attorney’s fees,
expenses and costs; claims for defamation; claims for wages or vacation pay;
claims for benefits, including any claims arising under the Employee Retirement
Income Security Act, 29 U.S.C. § 1001, etseq.; and provided, however, that
nothing herein shall release the Company of if obligations to Executive under
this Agreement or any other contractual obligations between the Company or its
affiliates and Executive, or any indemnification obligations to Executive under
the Company’s bylaws, articles of incorporation, Florida law, the Employment
Agreement or otherwise.


 
3

--------------------------------------------------------------------------------

 
 
B.           Release of Claims Under Age Discrimination in Employment
Act.  Without limiting the generality of the foregoing, Executive agrees that by
executing this Agreement, he has released and waived any and all claims he has
or may have as of the date of this Agreement for age discrimination under the
Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq.  It is understood
that Executive is advised to consult with an attorney prior to executing this
Agreement; that he in fact has consulted a knowledgeable, competent attorney
regarding this Agreement and the Release; that he may, before executing this
Agreement, consider the Release for a period of twenty-one (21) calendar days;
and that the consideration he receives for the Release is in addition to amounts
to which he was already entitled.  It is further understood that Executive may
revoke the Release within seven (7) calendar days from the date of execution
hereof and that Executive may not revoke it after that time.


6.           Executive Acknowledgement.  Executive agrees that he has carefully
read this Agreement, including the Release, and is signing it
voluntarily.  Executive acknowledges that he has been and is hereby advised to
consult an attorney and that he has been represented by counsel throughout the
negotiation of this Agreement.  Executive acknowledges that he has had twenty
one (21) days from receipt of the Release to review it prior to signing or that,
if Executive is signing the Release prior to the expiration of such 21-day
period, Executive is waiving his right to review the Release for such full
21-day period prior to signing it.  Executive has the right to revoke the
Release within seven (7) days following the date of its execution by
him.  However, if Executive revokes the Release within such seven (7) day
period, no Severance Payment will be payable to him under this Agreement or the
Employment Agreement and he shall return to the Company any such payments
received prior to that date.  For such a revocation by Executive to be
effective, it must be received by the Company’s Vice President and General
Counsel, Fred Jorgenson, 100 Rialto Place, Suite 100, Melbourne, Florida prior
to noon on the eighth (8th) day immediately following his execution of this
Agreement


7.           Return of Materials.  In further consideration of the promises and
payments made by the Company hereunder, Executive agrees to return upon the
Company’s request, all documents, materials and other things in his possession
or control relating to the Company, or that have been in his possession or
control at the time of or since the end of his employment with Company, without
retaining any copies, summaries, abstracts, excerpts, portions, replicas or
other representations thereof.  Such documents, materials and other things shall
include, without limitation, all product specifications, contracts, product and
service lists, computer equipment, computer software, computer data, databases,
other information compilations, pricing information, financial information,
information regarding legal issues, product supply information, information and
materials supply information, vendor information, customer identify information,
customer status and financial information, product development information,
source code information, object code information, human resources information,
marketing materials and other documents, materials and things related to the
Company, its customers, its business partners or its products, and security
access badges, any credit or phone cards provided by or through the Company, and
any equipment (including, but not limited to, cell phones, pagers, laptops, palm
pilots or other personal computing devices, and/or other computers) that were
issued by or are owned by  the Company.


 
4

--------------------------------------------------------------------------------

 
 
8.           Entire Agreement.  The following sections of the Employment
Agreement shall survive the Date of Separation, are incorporated herein and
remain in full force and effect (the “Surviving Employment Agreement
Provisions”):  Section 1(d)(vi), Parachute Tax Grossup; Section 2(c),
Post-Termination Matters; Section 6, Indemnification; and Section 7,
Miscellaneous. The Surviving Employment Agreement Provisions and this Agreement,
including the Release, contain the entire agreement between the parties
concerning the subject matter hereof and, except as expressly provided herein,
supersede all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect to the
subject matter hereof, including the Employment Agreement (other than the
Surviving Employment Agreement Provisions), which shall have no further force or
effect.  Executive understands and agrees to the terms and conditions of this
Agreement which Executive is making freely, knowingly, and voluntarily.


9.           Transition Consulting Services.
 
(a)           Consulting Services.  Based upon his extensive background and
knowledge of matters in which he was involved as Chief Executive Officer of the
Company, the Company desires to engage Executive to provide professional
consulting services and advice, and Executive hereby agrees to provide such
professional consulting services and advice, as the Company may request from
time to time in order to facilitate an effective and efficient leadership
transition (the “Consulting Services”).  During the term of this Agreement,
Executive agrees not to knowingly or intentionally take any actions that would
have the likely consequence of damaging the public image or reputation of the
Company or its affiliates.  Nothing stated in this Section 9 shall in any way
affect any benefits to which Executive may otherwise be entitled as a result of
the end of his Employment Agreement by the Company Without Cause pursuant to
Sections 1 and 2 of this Agreement.

(b)           Consulting Period.  Executive shall provide the Consulting
Services to the Company for a six-month period commencing on September 13, 2010
and ending on March 13, 2011(the “Initial Consulting Period”).  After the
Initial Consulting Period, the Company may, at its discretion, continue to
engage Executive to provide Consulting Services on a week-to-week basis, subject
to termination at any time by either party (the “Additional Consulting Period,
and together with the Initial Consulting Period, the “Consulting Period”).
 
(c)           Hours.  Executive shall devote such time to the performance of
Consulting Services hereunder as is reasonably necessary to perform them in a
satisfactory manner, subject to the following sentence.  Under no circumstance
shall total hours worked rise above a level equal to more than 20% of the
average level of services performed by Executive as an employee of the Company
from August 1, 2007 to August 1, 2010, in accordance with Treas. Reg.
§1.409A-l(h)(1)(ii).


 
5

--------------------------------------------------------------------------------

 
 
(d)           Compensation and Expenses.


(i)           Compensation.  The Company will pay Executive a consulting fee
(the “Consulting Fee”) of $3,000 per week during the Initial Consulting Period,
and will continue to pay Executive a Consulting Fee of $3,000 per week during
the Additional Consulting Period, if any.  Consulting Fees shall be payable no
later than fifteen (15) days following the start of each month during the
Consulting Period.  At the request of Executive, Consulting Fees and any other
moneys due and owing Executive under this Agreement shall be deposited to an
account or mailed to an address Executive shall specify in writing to Company in
accordance with the Notice provisions of Section 10(e) hereof.


(ii)           Expenses.  In addition to payment of the Consulting Fee, the
Company shall reimburse Executive for all reasonable expenses that are either
pre-approved by the Company or actually necessitated by the Consulting Services
specified by Company, including expenses for non-local travel, meals and
lodging, rental cars, long distance calls, telecopy charges and copying costs,
translation fees and third-party expenses incurred in connection with the
performance of the Consulting Services hereunder after Executive's presentation
of an invoice containing a complete account of such expenditures and all
reasonable documentation as may be required by the Company in connection
therewith.  All invoices for expenses properly submitted by Executive hereunder
shall be paid by the Company within thirty (30) days after receipt thereof.
 
(e)           Independent Contractor Status.  The parties acknowledge and intend
that the relationship of Executive to the Company under this Agreement shall be
that of an independent contractor.  In performing the Consulting Services under
this Agreement, Executive shall undertake the Consulting Services according to
his own means and methods of work which shall be in the exclusive charge and
control of Executive and which shall not be subject to the control or
supervision of the Company, except as to the objectives of those Consulting
Services.  Executive shall determine his own working hours and schedule and
shall not be subject to the Company’s personnel policies and
procedures.  Executive shall be entirely and solely responsible for his actions
or inactions and the actions or inactions of his agents, employees or
subcontractors, if any, while performing Consulting Services
hereunder.  Executive agrees that he shall not, in any form or fashion,
maintain, hold out, represent, state or imply to any other individual or entity
that an employer/employee relationship exists between the Company and Executive,
his agents and employees, or between the Company and any subcontractor or its
agents and employees, and Executive is not granted nor shall he represent that
he is granted any right or authority to make any representation or warranty or
assume or create any obligation or responsibility, express or implied, for, on
behalf or in the name of the Company, to incur debts for the Company or to bind
the Company in any manner whatsoever.


Executive is not precluded from representing, or performing services for, and
being employed by other persons, companies or organizations, provided that such
services do not create an actual conflict of interest that would preclude
Executive from undertaking Consulting Services as required under this
Agreement.  For clarity in interpreting this provision, were Executive to
undertake consulting services for a direct competitor of Company or were
Executive to be in a position to use or disclose any confidential information of
the one party (e.g., the Company’s) in consulting with the other party (i.e.,
the competitor), a conflict of interest would arise.  Contrariwise, were
Executive to undertake consulting services with another company, whether a
competitor of the Company or otherwise, outside the scope of Consulting Services
and not involving use or disclosure of either party’s confidential information
in carrying out his duties for the other, no conflict would arise or be
asserted.


 
6

--------------------------------------------------------------------------------

 
 
The obligations imposed on Executive in performing the Consulting Services and
concerning Company’s confidential information are set forth in Section 9(g)
below.  In the event of any conflict between the provisions of this Section 9(e)
and Section 9(g) of this Agreement, the provisions of Section 9(g) shall
control.
 
(f)           Taxes and Employee Benefits.  The parties agree that during the
Consulting Period, Executive shall be serving as an independent contractor of
the Company, and therefore unless required by law, the Company shall not deduct
any federal, state or local taxes or other withholdings from any sums paid
Executive hereunder.  Executive shall be responsible for all tax reporting, tax
payments, withholdings, insurance and other payments, expenses and filings
required to be made or paid by him or his agents or employees.  Further, neither
Executive nor any of his agents or employees on account of his or their having
rendered Consulting Services hereunder shall be entitled to any benefits
provided by the Company to any of its employees, including, without limitation,
any retirement plan, insurance program, disability plan, medical benefits plan
or any other fringe benefit program sponsored and maintained by the Company for
its employees; provided however, nothing stated in this Agreement shall in any
way affect any benefits to which Executive may be entitled as a result of his
prior employment with the Company or its affiliates.

(g)           Confidentiality.  Executive shall not, without the prior written
consent of the Company, disclose to third parties any confidential information
he acquires from the Company, and Executive shall take all reasonable
precautions to prevent his disclosure of confidential information to any third
party who is not independently under an obligation of confidentiality to the
Company.  For the purposes of this Agreement, confidential information shall
include any and all information not in the public domain respecting the
activities, operations, plans, properties, and financial condition of the
Company and its affiliates, that is disclosed or made available to Executive,
his employees or agents by any source, whether orally or in writing, and whether
such information is disclosed either before or after the date of this Agreement,
unless such disclosure has been specifically approved for release by the Company
in writing.  The terms of this paragraph shall be a continuing covenant that
survives the expiration or earlier termination of this Agreement for an
additional period of two (2) years, after which the covenant of this Section
9(g) respecting confidentiality shall expire.


10.           Miscellaneous.


(a)           Waiver.  Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted in this Agreement or of the future performance of any such
term or condition or of any other term or condition of this Agreement, unless
such waiver is contained in a writing signed by the party making the waiver.


(b)           Severability.  If any provision or covenant, or any part thereof,
of this Agreement, except Employee’s Release set forth in Section 5 of this
Agreement, should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.
 
(c)           Other Agents. Nothing in this Agreement is to be interpreted as
limiting the Company from employing other personnel on such terms and conditions
as may be satisfactory to it.


 
7

--------------------------------------------------------------------------------

 
 
(d)           Choice of Law; Forum Selection.  The validity, interpretation and
performance of this Agreement shall be governed by and controlled in accordance
with the laws of the State of Florida, including said State’s choice of law
rules.  The parties hereto voluntarily submit themselves to the jurisdiction of
the state or federal district courts in the State of Florida which shall have
exclusive jurisdiction over any case or controversy arising under or in
connection with this Agreement, including with respect to an action to remedy
any breach of or otherwise to enforce the terms and conditions of this
Agreement.


(e)           Notices.  All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if delivered or three days after mailing if mailed, first class,
certified mail, postage prepaid:


 

To Company:
AuthenTec, Inc.
100 Rialto Place, Suite 100
Melbourne, Florida 32901
Attention: Fred Jorgenson
Vice President and General Counsel
        To Executive: F. Scott Moody  

 
 
Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.


(f)           Amendments and Modifications.  This Agreement may be amended or
modified only by a writing signed by both parties hereto, which makes specific
reference to this Agreement.




IN WITNESS WHEREOF, the parties freely and voluntarily execute this Separation
and Transition Agreement as follows:





 
AUTHENTEC, INC.
 
EXECUTIVE:
                                         
By:  
       /s/          /s/    
Frederick R. Jorgenson
 
F. SCOTT MOODY
   
Vice President, General Counsel & Secretary
     

 
 
8